. . . ..




                     %..:r.*


OFFICE   OF THE ATTORNEY          GENERAL   OF T’EXAS
                   AUSTIN
Honorable%* E, Elliott,P.&. )


        judgew    atlol1.h.thtloffWe. Xt is obtiouo that
        the l~~irlatur.cti.lgwdLy  p1m.A th olp~lntiry,
        p a woin
               r th edietriatju4 x&her
                                    a a   th winthe so *
                  o r o t Lik 4 wl
        ml~o lo a aourt.         EM
                                  w p o wo to
                                           x dlo R o n-
        tfnus     the sarrloer or t&a auditin- was *issly        pIme
        with auah jud@ rsthni t&m wiul t&e oourt. The
        ofrloeof mudltarhas tba moot Irrtlsmtordatlm
        to tbe aotionaof the .odsslonero~ oorirtand th.
        oomalrolworo      8homoolveo.   It   lo   of   Oh* highoat
        pall. OOaQm    timt 4u4h en 02210.rbo left .atlr.-
        ty in4 tram the eontraL of then oSSlO.ra,mm
        tc   the eotont   of a poeoiblcrwov%l          by th. Aloeon-
        tlnuanao of the Authr or his ftmu.                h   lcilithn
        it Is of gmrt ;&tlioieportenoetE6t   e lkUleu d
        experl~n.eQarfioeraf thlo klad, 8lred7 halkr
        dth the finsno~al.onution8 of t&o oouat7as& it.
        Euolnooo,rhooldnot be #bJaet*a to t&o podblo
        reoultrof raoh biennial.lootlon, tt IO our 07i.n.
        loa that WEen the .owi.oriau4ro'oouro owe tRk.0
        aotloswhleh 10.6. to tho rypolntmmt of an aoditor
        GOT a 04uat7, owh 00 10 retems to ia Artlab
        1646, 8UOh OOwty, a@ for 80 th0 0#100 IO OQ~O~H&OA,
        we th6 rppolntaont of Ott*.&&.ntthw..i10     ow-
        owned btmmee uwtLy      like ooantieo AeaQpatrteA
        in Artf.1.1665; subjest to tho porrsr of the Ai*
        tr io sjudgl
                   el~no to ~lowntinuo i&o aorrio*o Qz
        euoh wAltor in the wuin.r.. pr0vid.Uin Artfel.
        1646.”

           In do* of th. fo ofa& it lo bho opialoaoi
thle 4epRraunt that tho 41otr T et judeo ~Qmo ho tb #ow4r
Do Alooontlauo        the sonioeo   OX owk auditor        In the mnn1op as
        ia trtloloIti& Tesnb~~ebnstatod
provi.doA                                                  Gtvil -?ktateot
                 Tmaoting th%t the Soreuol4q SULLY awworo            Jour   in-
&.r7,     we are
                                                       Yvu?. YeFy tstl1y